UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:01-32665 BOARDWALK PIPELINE PARTNERS, LP (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3265614 (I.R.S. Employer Identification No.) 9 Greenway Plaza, Suite 2800 Houston, Texas77046 (866) 913-2122 (Address and Telephone Number of Registrant’s Principal Executive Office) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Units Representing Limited Partner Interests New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes xNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No x The aggregate market value of the common units of the registrant held by non-affiliates as of June 30, 2010, was approximately $2.0 billion. As of February 18, 2011, the registrant had 169,721,916 common units outstanding and 22,866,667 Class B units outstanding. Documents incorporated by reference.None. 1 TABLE OF CONTENTS 2-K BOARDWALK PIPELINE PARTNERS, LP PART I3 Item 1.Business3 Item 1A.Risk Factors9 Item 1B.Unresolved Staff Comments19 Item 2.Properties19 Item 3.Legal Proceedings19 Item 4.Reserved19 PART II20 Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities20 Item 6.Selected Financial Data22 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations24 Item 7A.Quantitative and Qualitative Disclosures About Market Risk33 Item 8.Financial Statements and Supplementary Data35 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure86 Item 9A.Controls and Procedures86 Item 9B.Other Information88 PART III89 Item 10.Directors and Executive Officers of the Registrant89 Item 11.Executive Compensation94 Item 12.Security Ownership of Certain Beneficial Owners and Management108 Item 13.Certain Relationships and Related Transactions, and Director Independence110 Item 14.Principal Accounting Fees and Services111 PART IV112 Item 15.Exhibits and Financial Statement Schedules112 2 PART I Item 1.Business Introduction We are a Delaware limited partnership formed in 2005. Our business is conducted by our subsidiaries, Boardwalk Pipelines, LP (Boardwalk Pipelines) and its subsidiaries, Gulf Crossing Pipeline Company LLC (Gulf Crossing), Gulf South Pipeline Company, LP (Gulf South) and Texas Gas Transmission, LLC (Texas Gas) (together, the operating subsidiaries). Boardwalk Pipelines Holding Corp. (BPHC), a wholly-owned subsidiary of Loews Corporation (Loews), owns 102.7 million of our common units, all 22.9 million of our class B units and, through Boardwalk GP, LP (Boardwalk GP), an indirect wholly-owned subsidiary of BPHC, holds the 2% general partner interest and all of our incentive distribution rights (IDRs). The common units, class B units and general partner interest owned by BPHC represent approximately 66% of our equity interests, excluding the IDRs. Our Partnership Interests, in Item 5 contains more information on how we calculate BPHC’s equity ownership. Our common units are traded under the symbol “BWP” on the New York Stock Exchange (NYSE). Our Business Through our subsidiaries, we own and operate three interstate natural gas pipeline systems including integrated storage facilities. Our pipeline systems originate in the Gulf Coast region, Oklahoma and Arkansas and extend north and east to the Midwestern states of Tennessee, Kentucky, Illinois, Indiana and Ohio. We serve a broad mix of customers, including producers, local distribution companies (LDCs), marketers, interstate and intrastate pipelines, electric power generators and direct industrial users. We provide a significant portion of our pipeline transportation and storage services through firm contracts under which our customers pay monthly capacity reservation charges (which are charges owed regardless of actual pipeline or storage capacity utilization). Other charges are based on actual utilization of the capacity under firm contracts and contracts for interruptible services. For the twelve months ended December 31, 2010, approximately 78% of our revenues were derived from capacity reservation charges under firm contracts, approximately 15% of our revenues were derived from charges based on actual utilization under firm contracts and approximately 7% of our revenues were derived from interruptible transportation, interruptible storage, parking and lending (PAL) and other services. Our transportation and storage rates and general terms and conditions of service are established by, and subject to review and revision by, the Federal Energy Regulatory Commission (FERC). These rates are based upon certain assumptions to allow us the opportunity to recover the cost of providing our transportation and storage services and earn a reasonable return on equity. However, it is possible that we may not recover those costs or earn a reasonable return. Our firm and interruptible storage rates for Gulf South and the storage services associated with a portion of the working gas capacity on Texas Gas are market-based pursuant to authority granted by FERC. Our Pipeline and Storage Systems Our operating subsidiaries own and operate approximately 14,200 miles of interconnected pipelines, directly serving customers in twelve states and indirectly serving customers throughout the northeastern and southeastern United States (U.S.) through numerous interconnections with unaffiliated pipelines. In 2010, our pipeline systems transported approximately 2.5 trillion cubic feet (Tcf) of gas. Average daily throughput on our pipeline systems during 2010 was approximately 6.8 billion cubic feet (Bcf). Our natural gas storage facilities are comprised of eleven underground storage fields located in four states with aggregate working gas capacity of approximately 167.0 Bcf. We conduct all of our natural gas transportation and integrated storage operations through our operating subsidiaries as one segment. The principal sources of supply for our pipeline systems are regional supply hubs and market centers located in the Gulf Coast region, including offshore Louisiana, the Perryville, Louisiana area, the Henry Hub in Louisiana and the Carthage, Texas area. Our pipelines in the Carthage, Texas, area provide access to natural gas supplies from the Bossier Sands, Barnett Shale, Haynesville Shale and other gas producing regions in eastern Texas and northern Louisiana.The Henry Hub serves as the designated delivery point for natural gas futures contracts traded on the New York Mercantile Exchange. Our pipeline systems also have access to unconventional mid-continent supplies such as the Caney Woodford Shale in southeastern Oklahoma and the Fayetteville Shale in Arkansas. We also access the Eagle Ford Shale in southern Texas; wellhead supplies in northern and southern Louisiana and Mississippi; imported liquefied natural gas (LNG) through several Gulf Coast LNG terminals, one of which is directly connected to our pipeline systems; and Canadian natural gas through an unaffiliated pipeline interconnect at Whitesville, Kentucky. 3 Gulf Crossing:Our Gulf Crossing pipeline system originates near Sherman, Texas, and proceeds to the Perryville, Louisiana area. The market areas for Gulf Crossing are in the Midwest, Northeast, Southeast and Florida through interconnections with Gulf South, Texas Gas and unaffiliated pipelines. Gulf South:Our Gulf South pipeline system is located along the Gulf Coast in the states of Texas, Louisiana, Mississippi, Alabama and Florida. The on-system markets directly served by the Gulf South system are generally located in eastern Texas, Louisiana, southern Mississippi, southern Alabama, and the Florida panhandle. These markets include LDCs and municipalities located across the system, including New Orleans, Louisiana; Jackson, Mississippi; Mobile, Alabama; and Pensacola, Florida, and end-users located across the system, including the Baton Rouge to New Orleans industrial corridor and Lake Charles, Louisiana. Gulf South also has indirect access to off-system markets through numerous interconnections with unaffiliated interstate and intrastate pipelines and storage facilities. These pipeline interconnections provide access to markets throughout the northeastern and southeastern U.S. Gulf South has two natural gas storage facilities.The gas storage facility located in Bistineau, Louisiana has approximately 78.0 Bcf of working gas storage capacity from which Gulf South offers firm and interruptible storage service, including no-notice service. Gulf South’s Jackson, Mississippi, gas storage facility has approximately 5.0 Bcf of working gas storage capacity which is used for operational purposes and is not offered for sale to the market. Texas Gas:Our Texas Gas pipeline system originates in Louisiana, East Texas and Arkansas and runs north and east through Louisiana, Arkansas, Mississippi, Tennessee, Kentucky, Indiana, and into Ohio, with smaller diameter lines extending into Illinois. Texas Gas directly serves LDCs, municipalities and power generators in its market area, which encompasses eight states in the South and Midwest and includes the Memphis, Tennessee; Louisville, Kentucky; Cincinnati and Dayton, Ohio; and Evansville and Indianapolis, Indiana metropolitan areas. Texas Gas also has indirect market access to the Northeast through interconnections with unaffiliated pipelines.A large portion of the gas delivered by the Texas Gas system is used for heating during the winter months, resulting in higher daily throughput. Texas Gas owns nine natural gas storage fields, of which it owns the majority of the working and base gas. Texas Gas uses this gas to meet the operational requirements of its transportation and storage customers and the requirements of its no-notice service customers. Texas Gas also uses its storage capacity to offer firm and interruptible storage services. The following table provides information for each of our operating subsidiaries as of December 31, 2010: Pipeline Miles of Pipeline Working Gas Storage Capacity Peak-day Delivery Capacity Average Daily Throughput (Bcf) (Bcf/d) (Bcf/d) Gulf Crossing - Gulf South Texas Gas 4 Nature of Contracts We contract with our customers to provide transportation services and storage services on a firm and interruptible basis. We also provide bundled firm transportation and storage services, which we refer to as no-notice services. In addition, we provide interruptible PAL services. Transportation Services. We offer transportation services on both a firm and interruptible basis. Our customers choose, based upon their particular needs, the applicable mix of services depending upon availability of pipeline capacity, price of service and the volume and timing of the customer’s requirements. Firm transportation customers reserve a specific amount of pipeline capacity at specified receipt and delivery points on our system. Firm customers generally pay fees based on the quantity of capacity reserved regardless of use, plus a commodity and a fuel charge paid on the volume of gas actually transported. Capacity reservation revenues derived from a firm service contract are generally consistent during the contract term, but can be higher in winter periods than the rest of the year, especially for no-notice service agreements. Firm transportation contracts generally range in term from one to ten years, although firm transportation contracts can be offered for terms greater than ten years or less than one year. In providing interruptible transportation service, we agree to transport gas for a customer when capacity is available. Interruptible transportation service customers pay a commodity charge only for the volume of gas actually transported, plus a fuel charge. Interruptible transportation agreements have terms ranging from day-to-day to multiple years, with rates that change on a daily, monthly or seasonal basis. Storage Services. We offer customers storage services on both a firm and interruptible basis. Firm storage customers reserve a specific amount of storage capacity, including injection and withdrawal rights, while interruptible customers receive storage capacity and injection and withdrawal rights when it is available. Similar to firm transportation customers, firm storage customers generally pay fees based on the quantity of capacity reserved plus an injection and withdrawal fee. Firm storage contracts typically range in term from one to ten years. Interruptible storage customers pay for the volume of gas actually stored plus injection and withdrawal fees. Generally, interruptible storage agreements are for monthly terms. FERC has authorized Gulf South to charge market-based rates for its firm and interruptible storage services and Texas Gas is authorized to charge market-based rates for the firm and interruptible storage services associated with approximately 8.3 Bcf of its storage capacity. No-Notice Services. No-notice services consist of a combination of firm transportation and storage services that allow customers to withdraw gas from storage with little or no notice. Customers pay a reservation charge based upon the capacity reserved plus a commodity and a fuel charge based on the volume of gas actually transported. In accordance with its tariff, Texas Gas loans stored gas to certain of its no-notice customers who are obligated to repay the gas in-kind. Parking and Lending Service. PAL is an interruptible service offered to customers providing them the ability to park (inject) or borrow (withdraw) gas into or out of our pipeline systems at a specific location for a specific period of time. Customers pay for PAL service in advance or on a monthly basis depending on the terms of the agreement. Customers and Markets Served We transport natural gas for a broad mix of customers, including producers, LDCs, marketers, interstate and intrastate pipelines, electric power generators and direct industrial users located throughout the Gulf Coast, Midwest and Northeast regions of the U.S. We contract directly with end-use customers and with producers, marketers and other third parties who provide transportation and storage services to end-users. Based on 2010 revenues, our customer mix was as follows: producers (44%), LDCs (22%), marketers (19%), pipelines (11%), power generators (3%) and industrial end users and others (1%). Based upon 2010 revenues, our deliveries were as follows: pipeline interconnects (64%), LDCs (18%), storage activities (8%), industrial end-users (4%), power generators (3%) and other (3%). One customer, Devon Gas Services, LP, accounted for approximately 13% of our 2010 operating revenues. Refer to Item 1A, Risk Factors, regarding risks associated with our customers. Producers. Producers of natural gas use our services to transport gas supplies from producing areas, primarily from the Gulf Coast region, including shale plays in Texas, Louisiana, Oklahoma and Arkansas, to supply pools and to other customers on and off of our systems.Producers contract with us for storage services to store excess production and optimize the ultimate sales prices for their gas. 5 LDCs. Most of our LDC customers use firm transportation services, including no-notice service. We serve approximately 200 LDCs at more than 300 delivery locations across our pipeline systems. The demand of these customers peaks during the winter heating season. Marketers. Natural gas marketing companies utilize our services to provide services to our other customer groups as well as to customer groups in off-system markets. The services may include combined gas supply management, transportation and storage services to support the needs of the other customer groups. Some of the marketers are sponsored by LDCs or producers. Pipelines (off-system). Our pipeline systems serve as feeder pipelines for long-haul interstate pipelines serving markets throughout the midwestern, northeastern and southeastern portions of the U.S. We have numerous interconnects with third-party interstate and intrastate pipelines. Power Generators. The power generation market is a growing source of demand for natural gas. We have the ability to serve more than 45 natural gas-fired power generation facilities in ten states. We are directly connected to 38 of these facilities. The demand of the power generating customers peaks during the summer cooling season which is counter to the winter season peak demands of the LDCs. Most of our power-generating customers use a combination of no-notice, firm and interruptible transportation services. Industrial End Users. We provide approximately 160 industrial facilities with a combination of firm and interruptible transportation services. Our systems are directly connected to industrial facilities in the Baton Rouge to New Orleans industrial corridor; Lake Charles, Louisiana; Mobile, Alabama and Pensacola, Florida. We can also access the Houston Ship Channel through third-party pipelines. Competition We compete with other pipelines to maintain current business levels and to serve new demand and markets. We also compete with other pipelines for contracts with producers that would support new growth opportunities for us. The principal elements of competition among pipelines are available capacity, rates, terms of service, access to gas supplies, flexibility and reliability of service. Due to the construction of new pipeline systems in the U.S. over the past several years, as well as pipelines currently under development, competition has become stronger in our market areas. Many of these new pipelines are in areas outside our service area and are closer to end users than our pipeline systems. In addition, regulators’ continuing efforts to increase competition in the natural gas industry have increased the natural gas transportation options of our traditional customers. As a result of the regulators’ policies, segmentation and capacity release have created an active secondary market which increasingly competes with our pipeline services. Additionally, natural gas competes with other forms of energy available to our customers, including electricity, coal, fuel oils and other alternative fuel sources. The new pipeline infrastructure mentioned above is supporting the development across the U.S. of unconventional natural gas supply basins such as gas shales and tight sand formations. The new sources of natural gas have created changes in pricing dynamics between supply basins, pooling points and market areas.As a result of the increase in overall pipeline capacity and the new sources of supply, in 2009 the price differentials between physical locations (basis spreads) on our pipeline systems began to narrow. This trend continued into 2010. Basis spreads have impacted, and will continue to impact, the rates we have been able to negotiate with our customers on contracts due for renewal for our firm transportation services, as well as the rates we are able to charge for our interruptible and short-term firm transportation services. Capacity that we have available on a short-term basis has decreased as long-term capacity commitments on our recently completed pipeline expansion projects have increased in accordance with the contracts supporting those projects.However, some of our capacity will continue to be available for sale on a short-term firm or interruptible basis and each year a portion of our existing contracts expire. The revenues we will be able to earn from that available capacity and from renewals of expiring contracts will be heavily dependent upon basis spreads. It is not possible to accurately predict future basis spreads. Seasonality Our revenues can be affected by weather and natural gas price levels and volatility. Weather impacts natural gas demand for heating needs and power generation, which in turn influences the short-term value of transportation and storage across our pipeline systems. Colder than normal winters can result in an increase in the demand for natural gas for heating needs and warmer than normal summers can impact cooling needs, both of which typically result in increased pipeline transportation revenues and throughput. While traditionally peak demand for natural gas occurs during the winter months driven by heating needs, the increased use of natural gas for cooling needs during the summer months has partially reduced the seasonality of our revenues over time. During 2010, approximately 54% of our revenue was recognized in the first and fourth quarters of the year. 6 Government Regulation Federal Energy Regulatory Commission. FERC regulates our operating subsidiaries under the Natural Gas Act of 1938 and the Natural Gas Policy Act of 1978. FERC regulates, among other things, the rates and charges for the transportation and storage of natural gas in interstate commerce and the extension, enlargement or abandonment of facilities under its jurisdiction. Where required, our operating subsidiaries hold certificates of public convenience and necessity issued by FERC covering certain of their facilities, activities and services. FERC also prescribes accounting treatment for our operating subsidiaries which is separately reported pursuant to forms filed with FERC. The regulatory books and records and other activities of our operating subsidiaries may be periodically audited by FERC. The maximum rates that may be charged by our operating subsidiaries for all aspects of the gas transportation services we provide are established through FERC’s cost-of-service rate-making process. The maximum rates that may be charged by us for storage services on Texas Gas, with the exception of services associated with a portion of the working gas capacity on that system, are also established through FERC’s cost-of-service rate-making process. Key determinants in FERC’s cost-of-service rate-making process are the costs of providing service, the volumes of gas being transported, the rate design, the allocation of costs between services, the capital structure and the rate of return a pipeline is permitted to earn . FERC has authorized Gulf South to charge market-based rates for its firm and interruptible storage. Texas Gas is authorized to charge market-based rates for the firm and interruptible storage services associated with approximately 8.3 Bcf of its storage capacity. Neither Gulf South nor Texas Gas has an obligation to file a new rate case. Gulf Crossing has an obligation to file either a rate case or a cost-and-revenue study by the end of the first quarter 2012 to justify its rates. U.S. Department of Transportation (DOT). We are regulated by DOT under the Natural Gas Pipeline Safety Act of 1968, as amended by Title I of the Pipeline Safety Act of 1979, which regulates safety requirements in the design, construction, operation and maintenance of interstate natural gas pipelines. We have received authority from the Pipeline and Hazardous Materials Safety Administration (PHMSA), an agency of DOT, to operate certain pipeline assets under special permits that will allow us to operate those pipeline assets at higher than normal operating pressures of up to 0.80 of the pipe’s Specified Minimum Yield Strength (SMYS). Operating at the higher than normal operating pressures will allow us to transport all of the volumes we have contracted for with our customers. PHMSA retains discretion whether to grant or maintain authority for us to operate our pipeline assets at higher pressures. Other. Our operations are also subject to extensive federal, state, and local laws and regulations relating to protection of the environment. Such regulations impose, among other things, restrictions, liabilities and obligations in connection with the generation, handling, use, storage, transportation, treatment and disposal of hazardous substances and waste and in connection with spills, releases and emissions of various substances into the environment. Environmental regulations also require that our facilities, sites and other properties be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities. These laws include, for example: · the Clean Air Act and analogous state laws which impose obligations related to air emissions, including, in the case of the Clean Air Act, greenhouse gas emissions, which we will be required to report to the Environmental Protection Agency (EPA) beginning in 2011; · the Water Pollution Control Act, commonly referred to as the Clean Water Act, and analogous state laws which regulate discharge of wastewaters from our facilities into state and federal waters; · the Comprehensive Environmental Response, Compensation and Liability Act, commonly referred to as CERCLA, or the Superfund law, and analogous state laws which regulate the cleanup of hazardous substances that may have been released at properties currently or previously owned or operated by us or locations to which we have sent wastes for disposal; and · the Resource Conservation and Recovery Act, and analogous state laws which impose requirements for the handling and discharge of solid and hazardous waste from our facilities. 7 Effects of Compliance with Environmental Regulations Note 3 in Item 8 of this Report contains information regarding environmental compliance. Employee Relations At December 31, 2010, we had approximately 1,100 employees, approximately 115 of whom are included in collective bargaining units. A satisfactory relationship exists between management and labor. We maintain various defined contribution plans covering substantially all of our employees and various other plans which provide regular active employees with group life, hospital, and medical benefits, as well as disability benefits. We also have a non-contributory, defined benefit pension plan and a postretirement medical plan which covers Texas Gas employees hired prior to certain dates. Note 9 in Item 8 of this Report contains further information regarding our employee benefits. Available Information Our website is located at www.bwpmlp.com. We make available free of charge through our website our annual reports on Form 10-K, which include our audited financial statements, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as we electronically file such material with the Securities and Exchange Commission (SEC). These documents are also available at the SEC’s website at www.sec.gov. Additionally, copies of these documents, excluding exhibits, may be requested at no cost by contacting Investor Relations, Boardwalk Pipeline Partners, LP, 9 Greenway Plaza, Suite 2800, Houston, TX 77046. We also make available within the “Governance” section of our website our corporate governance guidelines, the charter of our Audit Committee and our Code of Business Conduct and Ethics. Requests for copies may be directed in writing to: Boardwalk Pipeline Partners, LP, 9 Greenway Plaza, Suite 2800, Houston, TX 77046, Attention: Corporate Secretary. Interested parties may contact the chairpersons of any of our Board committees, our Board’s independent directors as a group or our full Board in writing by mail to Boardwalk Pipeline Partners, LP, 9 Greenway Plaza, Suite 2800, Houston, TX 77046, Attention: Corporate Secretary. All such communications will be delivered to the director or directors to whom they are addressed. 8 Item 1A.Risk Factors Our business faces many risks. We have described below the material risks which we and our subsidiaries face. There may be additional risks that we do not yet know of or that we do not currently perceive to be material that may also impact our business or the business of our subsidiaries. Each of the risks and uncertainties described below could lead to events or circumstances that may have a material adverse effect on our business, financial condition, results of operations or cash flows, including our ability to make distributions to our unitholders. All of the information included in this report and any subsequent reports we may file with the SEC or make available to the public should be carefully considered and evaluated before investing in any securities issued by us. Business Risks We may not be able to maintain or replace expiring gas transportation and storage contracts at attractive rates or on a long-term basis. We are exposed to market risk when our transportation contracts expire and need to be renewed or replaced. We may not be able to extend contracts with existing customers or obtain replacement contracts at attractive rates or on a long-term basis. Key drivers that influence the rates and terms of our transportation contracts include the current and anticipated basis differentials between physical locations on our pipeline systems, which can be affected by, among other things, the availability and supply of natural gas, competition from other pipelines, including pipelines under development, available capacity, storage inventories, regulatory developments, weather and general market demand in the respective areas. The new sources of natural gas that have been identified throughout the U.S. have created changes in pricing dynamics between supply basins, pooling points and market areas.As a result of the increase in overall pipeline capacity and the new sources of supply, in 2009 basis spreads on our pipeline systems began to narrow. Basis spreads have impacted, and will continue to impact, the rates we have been able to negotiate with our customers or contracts due for renewal for our firm transportation services, as well as the rates we are able to charge for our interruptible and short-term firm transportation services. The principal elements of competition among pipelines are availability of capacity, rates, terms of service, access to gas supplies, flexibility and reliability of service. FERC’s policies promote competition in natural gas markets by increasing the number of gas transportation options available to our customer base. Increased competition could reduce the volumes of gas transported by our pipeline systems or, in instances where we do not have long-term contracts with fixed rates, could cause us to decrease our transportation or storage rates charged to our customers. Competition could intensify the negative impact of factors that could significantly decrease demand for natural gas in the markets served by our operating subsidiaries, such as a recession or adverse economic conditions, weather, higher fuel costs and taxes or other governmental or regulatory actions that directly or indirectly increase the cost or limit the use of natural gas. Continued development of new supply sources could impact demand for our services. Supplies of natural gas in production areas that are closer to key end-user market areas than our supply sources may compete with gas originating in production areas connected to our system. For example, the Marcellus Shale in Pennsylvania, New York, West Virginia and Ohio, may cause gas in supply areas connected to our system to be diverted to markets other than our traditional market areas and may adversely affect capacity utilization on our systems and our ability to renew or replace existing contracts at rates sufficient to maintain current revenues and cash flows. In addition, natural gas supplies from the Rocky Mountains, Canada and LNG import terminals may compete with and displace volumes from Gulf Coast and Mid-Continent supply sources where we are located, which may also adversely affect our transportation volumes and the rates we can charge for our services. We depend on certain key customers for a significant portion of our revenues. The loss of any of these key customers could result in a decline in our revenues. We rely on a limited number of customers for a significant portion of revenues. Our largest customer in terms of revenue, Devon Gas Services, LP, represented over 13% of our 2010 revenues and we expect this customer to continue to account for more than 10% of our 2011 revenues. Our top ten customers comprised approximately 45% of our revenues in 2010. We may be unable to negotiate extensions or replacements of contracts with key customers on favorable terms which could materially reduce our contracted transportation volumes and the rates we can charge for our services. 9 We are exposed to credit risk relating to nonperformance by our customers. Credit risk relates to the risk of loss resulting from the nonperformance by a customer of its contractual obligations. Our exposure generally relates to receivables for services provided, future performance under firm agreements and volumes of gas owed by customers for imbalances or gas loaned by us to them under certain no-notice and PAL services. Our FERC gas tariffs only allow us to require limited credit support in the event that our transportation customers are unable to pay for our services. If any of our significant customers have credit or financial problems which result in a delay or failure to pay for services provided by us or contracted for with us, or to repay the gas they owe us, it could have a material adverse effect on our business. In addition, as contracts expire, the failure of any of our customers could also result in the non-renewal of contracted capacity, which could have a material adverse effect on our business. Item 7A of this Report contains more information on credit risk arising from gas loaned to customers. We may pursue complex pipeline or storage projects which involve significant risks. The most significant element of our growth strategy in recent years was the completion of large development projects to enlarge and enhance our pipeline and storage systems. We may undertake additional large development projects in the future as we continue to pursue our growth strategy. The successful completion of such projects, and the returns we may realize from those projects after completion, are subject to many significant risks, including cost overruns; delays in obtaining regulatory approvals; difficult construction conditions, including adverse weather conditions; delays in obtaining key materials; shortages of qualified labor; and escalating costs of labor and materials, particularly in the event there is a high level of construction activity in the pipeline industry at that time. As a result, we may not be able to complete future projects on the expected terms, cost or schedule, or at all.In addition, we cannot be certain that, if completed, we will be able to operate these projects, or that they will perform, in accordance with our expectations. Other areas of our business may suffer as a result of the diversion of our management’s attention and other resources from our other business concerns to our projects.Any of these factors could impair our ability to realize the benefits we had anticipated from the projects. Significant changes in energy prices could affect natural gas market supply and demand, or potentially reduce the competitiveness of natural gas compared with other forms of energy available to our customers, which could reduce system throughput and adversely affect our revenues and available cash. Due to the natural decline in traditional gas production connected to our system, our success depends on our ability to obtain access to new sources of natural gas, which is dependent on factors beyond our control including the price level of natural gas. In general terms, the price of natural gas fluctuates in response to changes in supply and demand, market uncertainty and a variety of additional factors, including: · worldwide economic conditions; · weather conditions, seasonal trends and hurricane disruptions; · the relationship between the available supplies and the demand for natural gas; · new supply sources; · the availability of adequate transportation capacity; · storage inventory levels; · the price and availability of other forms of energy; · the effect of energy conservation measures; · the nature and extent of, and changes in, governmental regulation, for example greenhouse gas legislation and taxation; and · the anticipated future prices of natural gas and other commodities. It is difficult to predict future changes in gas prices. However, the abundance of natural gas supply discoveries over the last few years and global economic slowdown would generally indicate a bias toward downward pressure on prices. Downward movement in gas prices could negatively impact producers in nontraditional supply areas such as the Barnett Shale, the Bossier Sands, the Caney Woodford Shale, the Fayetteville Shale and the Haynesville Shale, including producers who have contracted for capacity with us. Significant financial difficulties experienced by our producer customers could impact their ability to pay for services rendered or otherwise reduce their demand for our services. 10 High natural gas prices may result in a reduction in the demand for natural gas. A reduced level of demand for natural gas could reduce the utilization of capacity on our systems, reduce the demand for our services and could result in the non-renewal of contracted capacity as contracts expire. Our revolving credit agreement contains operating and financial covenants that restrict our business and financing activities. Our revolving credit agreement contains operating and financial covenants that may restrict our ability to finance future operations or capital needs or to expand or pursue our business activities. For example, our credit agreement limits our ability to make loans or investments, make material changes to the nature of our business, merge, consolidate or engage in asset sales, or grant liens or make negative pledges. The agreement also requires us to maintain a ratio of consolidated debt to consolidated earnings before interest, taxes, depreciation and amortization (as defined in the agreement) of no more than five to one, which limits the amount of additional indebtedness we can incur. Future financing agreements we may enter into may contain similar or more restrictive covenants. Our ability to comply with the covenants and restrictions contained in our credit agreement may be affected by events beyond our control, including prevailing economic, financial and industry conditions. If market or other economic conditions or our financial performance deteriorate, our ability to comply with these covenants may be impaired. If we are not able to incur additional indebtedness we may need to sell additional equity securities to raise needed capital, which would be dilutive to our existing equity holders. If we default under our credit agreement or another financing agreement, significant additional restrictions may become applicable, including a restriction on our ability to make distributions to unitholders. In addition, a default could result in a significant portion of our indebtedness becoming immediately due and payable, and our lenders could terminate their commitment to make further loans to us. In such event, we would not have, and may not be able to obtain, sufficient funds to make these accelerated payments. Our operations are subject to catastrophic losses, operational hazards and unforeseen interruptions for which we may not be adequately insured. There are a variety of operating risks inherent in our natural gas transportation and storage operations such as leaks, explosions, firesand mechanical problems.Additionally, the nature and location of our business may make us susceptible to catastrophic losses from hurricanes or other named storms, particularly with regard to our assets in the Gulf Coast region, windstorms, earthquakes, hail, explosions, severe winter weather and fires.Any of these or other similar occurrences could result in the disruption of our operations, substantial repair costs, personal injury or loss of human life, significant damage to property, environmental pollution, impairment of our operations and substantial financial losses. The location of pipelines near populated areas, including residential areas, commercial business centers and industrial sites, could significantly increase the level of damages resulting from some of these risks. We currently possess property, business interruption and general liability insurance, but proceeds from such insurance coverage may not be adequate for all liabilities or expenses incurred or revenues lost. Moreover, such insurance may not be available in the future at commercially reasonable costs and terms. The insurance coverage we do obtain may contain large deductibles or fail to cover certain hazards or all potential losses. Possible terrorist activities or military actions could adversely affect our business. The continued threat of terrorism and the impact of retaliatory military and other action by the U.S. and its allies might lead to increased political, economic and financial market instability and volatility in prices for natural gas, which could affect the markets for our natural gas transportation and storage services. While we are taking steps that we believe are appropriate to increase the security of our assets, we may not be able to completely secure our assets, completely protect them against a terrorist attack or obtain adequate insurance coverage for terrorist acts at reasonable rates. Regulatory Risks We need to maintain authority from PHMSA to operate portions of our pipeline systems at higher than normal operating pressures. We have entered into firm transportation contracts with shippers which utilize the design capacity of certain of our pipeline assets, assuming that we operate those pipeline assets at higher than normal operating pressures (up to 0.80 SMYS). We have authority from PHMSA to operate those pipeline assets at such higher pressures, however PHMSA retains discretion to withdraw or modify this authority. If PHMSA were to withdraw or materially modify such authority, we may not be able to transport all of our contracted quantities of natural gas on our pipeline assets and could incur significant additional costs to re-obtain such authority or to develop alternate ways to meet our contractual obligations. 11 Our natural gas transportation and storage operations are subject to FERC’s rate-making policies which could limit our ability to recover the full cost of operating our pipelines, including earning a reasonable return. We are subject to extensive regulations relating to the rates we can charge for our transportation and storage operations. For our cost-based services, FERC establishes both the maximum and minimum rates we can charge. The basic elements that FERC considers are the costs of providing service, the volumes of gas being transported, the rate design, the allocation of costs between services, the capital structure and the rate of return a pipeline is permitted to earn. While neither Gulf South nor Texas Gas has an obligation to file a rate case, Gulf Crossing has an obligation to file either a rate case or a cost-and-revenue study by the end of the first quarter 2012 to justify its rates. Customers or FERC can challenge the existing rates on any of our pipelines. During the past two years, FERC has challenged the rates of several pipelines not affiliated with us. Such a challenge against us could adversely affect our ability to establish reasonable transportation rates, to charge rates that would cover future increases in our costs or even to continue to collect rates to maintain our current revenue levels that are designed to permit a reasonable opportunity to recover current costs and depreciation and earn a reasonable return. If any of our pipelines were to file a rate case, or if they have to defend their rates in a proceeding commenced by a customer or FERC, we would be required, among other things, to establish that the inclusion of an income tax allowance in our cost of service is just and reasonable. Under current FERC policy, since we are a limited partnership and do not pay U.S. federal income taxes, this would require us to show that our unitholders (or their ultimate owners) are subject to federal income taxation. To support such a showing, our general partner may elect to require owners of our units to re-certify their status as being subject to U.S. federal income taxation on the income generated by us or we may attempt to provide other evidence. We can provide no assurance that the evidence we might provide to FERC will be sufficient to establish that our unitholders (or their ultimate owners) are subject to U.S. federal income tax liability on the income generated by our jurisdictional pipelines. If we are unable to make such a showing, FERC could disallow a substantial portion of the income tax allowance included in the determination of the maximum rates that may be charged by our pipelines, which could result in a reduction of such maximum rates from current levels. We may not be able to recover all of our costs through existing or future rates. We are subject to extensive regulation by FERC, PHMSA and others, in addition to FERC rules and regulations related to the rates we can charge for our services. Our business operations are subject to extensive regulation by FERC, including with respect to the types and terms of services we may offer to our customers, construction of new facilities, creation, modification or abandonment of services or facilities, recordkeeping andrelationships with affiliated companies. FERC action in any of these areas could adversely affect our ability to compete for business, construct new facilities, offer new services or recover the full cost of operating our pipelines. This regulatory oversight can result in longer lead times to develop and complete any future project. The federal regulatory approval and compliance process could raise the costs of such projects to the point where they are no longer sufficiently timely or cost competitive when compared to competing projects that are not subject to the federal regulatory regime. We are also subject to strict safety regulations imposed by PHMSA, including those requiring us to develop and maintain integrity management programs to comprehensively evaluate certain areas along our pipelines and take additional measures to protect pipeline segments located in what are referred to as high consequence areas where a leak or rupture could potentially do the most harm. In 2010, there were several integrity-related incidents on pipelines not affiliated with us that could lead to increased regulation of natural gas pipelines by PHMSA. Regulations, changes to regulations or an increase in public expectations for pipeline safety may require additional reporting, the replacement of some of our pipeline segments, the addition of monitoring equipment and more frequent inspection or testing of our pipeline facilities. Any repair, remediation, preventative or mitigating actions may require significant capital and operating expenditures. Our operations are also subject to extensive federal, state and local laws and regulations relating to protection of the environment. These laws include, for example, the Clean Air Act, the Water Pollution Control Act, commonly referred to as the Clean Water Act, CERCLA or the Superfund law, the Resource Conservation and Recovery Act and analogous state laws. The existing environmental regulations could be revised or reinterpreted in the future and new laws and regulations could be adopted or become applicable to our operations or facilities. Compliance with current and future laws and regulations could require significant expenditures or we could be delayed in or prevented from obtaining required environmental regulatory approvals for certain projects, which could require us to shut down certain facilities or pay additional costs. 12 Should we fail to comply with all applicable laws and regulations, we could also be subject to penalties and fines and/or otherwise incur significant costs to restore compliance. We face risks associated with global climate change. In 2009, the EPA made a determination that greenhouse gases are a threat to the public health and the environment and may be regulated as “air pollutants” under the Clean Air Act. Beginning in 2011, we will be required to file reports with the EPA regarding greenhouse gas emissions from our facilities, mainly our compressor stations, pursuant to final rules issued by the EPA regarding the reporting of greenhouse gas emissions from sources in the U.S. that annually emit 25,000 or more metric tons of greenhouse gases, including carbon dioxide, methane and others. Additional government or legislative action may be initiated to reduce greenhouse gas emissions along with other government actions that may have the effect of requiring or encouraging reduced consumption or production of natural gas. Some states have already adopted laws regulating greenhouse gas emissions, although none of the states in which we operate have adopted such laws. Federal legislation, which could consist of an emissions cap and trade system, may be enacted in the U.S. in the near future. Depending on the particular regulation adopted, we could be required to purchase and surrender allowances for greenhouse gas emissions resulting from our operations (for example, our compressor units). In addition, compliance with any new federal or state laws and regulations requiring adoption of greenhouse gas control programs or imposing restrictions on emissions of carbon dioxide in areas of the U.S. in which we conduct business could adversely affect the demand for and the cost to produce and transport natural gas which would adversely affect our business. Partnership Structure Risks Our general partner and its affiliates own a controlling interest in us, have conflicts of interest and owe us only limited fiduciary duties, which may permit them to favor their own interests. BPHC, a wholly-owned subsidiary of Loews, owns approximately 66% of our equity interests, excluding the IDRs, and owns and controls our general partner, which controls us. Although our general partner has a fiduciary duty to manage us in a manner beneficial to us and our unitholders, the directors and officers of our general partner have a fiduciary duty to manage our general partner in a manner beneficial to BPHC. Furthermore, certain directors and officers of our general partner are also directors or officers of affiliates of our general partner. Conflicts of interest may arise between BPHC and its subsidiaries, including our general partner, on the one hand, and us and our unitholders, on the other hand. In resolving these conflicts, our general partner may favor its own interests and the interests of its affiliates over the interests of our unitholders. These potential conflicts include, among others, the following situations: · BPHC and its affiliates may engage in competition with us; · neither our partnership agreement nor any other agreement requires BPHC or its affiliates (other than our general partner) to pursue a business strategy that favors us. Directors and officers of BPHC and its affiliates have a fiduciary duty to make decisions in the best interest of BPHC shareholders, which may be contrary to our interests; · our general partner is allowed to take into account the interests of parties other than us, such as BPHC and its affiliates, in resolving conflicts of interest, which has the effect of limiting its fiduciary duty to our unitholders; · some officers of our general partner who provide services to us may devote time to affiliates of our general partner and may be compensated for services rendered to such affiliates; · our partnership agreement limits the liability and reduces the fiduciary duties of our general partner and the remedies available to our unitholders for actions that, without these limitations, might constitute breaches of fiduciary duty. By purchasing common units, unitholders are consenting to some actions and conflicts of interest that might otherwise constitute a breach of fiduciary or other duties under applicable law; · our general partner determines the amount and timing of asset purchases and sales, borrowings, repayments of indebtedness, issuances of additional partnership securities and cash reserves, each of which can affect the amount of cash that is available for distribution to our unitholders; · our general partner determines the amount and timing of any capital expenditures and whether an expenditure is for maintenance capital, which reduces operating surplus, or a capital improvement expenditure, which does not. Such determination can affect the amount of cash that is distributed to our unitholders; 13 · in some instances, our general partner may cause us to borrow funds in order to permit the payment of cash distributions, even if the purpose or effect of the borrowing is to make incentive distributions; · our general partner determines which costs, including allocated overhead, incurred by it and its affiliates are reimbursable by us; · our partnership agreement does not restrict our general partner from causing us to pay it or its affiliates for any services rendered on terms that are fair and reasonable to us or entering into additional contractual arrangements with any of these entities on our behalf, and provides that reimbursement to Loews for amounts allocable to us consistent with accounting and allocation methodologies generally permitted by FERC for rate-making purposes and past business practices is deemed fair and reasonable to us; · our general partner controls the enforcement of obligations owed to us by it and its affiliates; · our general partner intends to limit its liability regarding our contractual obligations; · our general partner decides whether to retain separate counsel, accountants or others to perform services for us; and · our general partner may exercise its rights to call and purchase (1)all of our common units if, at any time, it and its affiliates own more than 80% of the outstanding common units or (2)all of our equity securities (including common units), if it and its affiliates own more than 50% in the aggregate of the outstanding common units and any other classes of equity securities and it receives an opinion of outside legal counsel to the effect that our being a pass-through entity for tax purposes has or is reasonably likely to have a material adverse effect on the maximum applicable rates we can charge our customers. Our partnership agreement limits our general partner’s fiduciary duties to unitholders and restricts the remedies available to unitholders for actions taken by our general partner that might otherwise constitute breaches of fiduciary duty. Our partnership agreement contains provisions that reduce the standards to which our general partner would otherwise be held by state fiduciary duty law. For example, our partnership agreement: · permits our general partner to make a number of decisions in its individual capacity, as opposed to its capacity as our general partner. This entitles our general partner to consider only the interests and factors that it desires, and it has no duty or obligation to give any consideration to any interest of, or factors affecting us, our affiliates or any limited partner. Decisions made by our general partner in its individual capacity will be made by a majority of the owners of our general partner, and not by the board of directors of our general partner. Examples of these kinds of decisions include the exercise of its call rights, its voting rights with respect to the units it owns and its registration rights and the determination of whether to consent to any merger or consolidation of the partnership; · provides that our general partner shall not have any liability to us or our unitholders for decisions made in its capacity as general partner so long as it acted in good faith, meaning it believed that the decisions were in the best interests of the partnership; · generally provides that affiliate transactions and resolutions of conflicts of interest not approved by the conflicts committee of the board of directors of our general partner and not involving a vote of unitholders must be on terms no less favorable to us than those generally provided to or available from unrelated third parties or be “fair and reasonable” to us and that, in determining whether a transaction or resolution is “fair and reasonable,” our general partner may consider the totality of the relationships between the parties involved, including other transactions that may be particularly advantageous or beneficial to us; and · provides that our general partner and its officers and directors will not be liable for monetary damages to us, our limited partners or assignees for any acts or omissions unless there has been a final and non-appealable judgment entered by a court of competent jurisdiction determining that the general partner or those other persons acted in bad faith or engaged in fraud or willful misconduct. We have a holding company structure in which our subsidiaries conduct our operations and own our operating assets, which may affect our ability to make distributions. We are a partnership holding company and our operating subsidiaries conduct all of our operations and own all of our operating assets. We have no significant assets other than the ownership interests in our subsidiaries. As a result, our ability to make distributions to our unitholders depends on the performance of our subsidiaries and their ability to distribute funds to us. The ability of our subsidiaries to make distributions to us may be restricted by, among other things, the provisions of existing and future indebtedness, applicable state partnership and limited liability company laws and other laws and regulations, including FERC policies. 14 Tax Risks Our tax treatment depends on our status as a partnership for federal income tax purposes, as well as our not being subject to a material amount of entity-level taxation by individual states. If the Internal Revenue Service (IRS) were to treat us as a corporation for federal income tax purposes or if we were to become subject to additional amounts of entity-level taxation for state tax purposes, then our cash distributions to our unitholders would be substantially reduced. The anticipated after-tax economic benefit of an investment in our common units depends largely on our being treated as a partnership for federal income tax purposes. Despite the fact that we are a limited partnership under Delaware law, it is possible in certain circumstances for a partnership such as ours to be treated as a corporation for federal income tax purposes. If we were treated as a corporation for federal income tax purposes, we would pay federal income tax on our taxable income at the corporate tax rate, which is currently a maximum of 35%, and would likely pay additional state income tax at varying rates. Distributions to our unitholders would generally be taxed again as corporate distributions, and no income, gains, losses, deductions or credits would flow through to our unitholders. Because a tax would be imposed upon us as a corporation, our cash available for distribution to our unitholders would be substantially reduced. Thus, treatment of us as a corporation would result in a material reduction in the anticipated cash flows and after-tax return to our unitholders, likely causing a substantial reduction in the value of our common units. Current tax law may change, causing us to be treated as a corporation for federal income tax purposes or otherwise subjecting us to additional amounts of entity-level taxation for state tax purposes. For example, several states are evaluating ways to subject partnerships to entity-level taxation through the imposition of state income, franchise or other forms of taxation. Imposition of such a tax on us would reduce the cash available for distribution to unitholders. Our partnership agreement provides that if a law is enacted or existing law is modified or interpreted in a manner that subjects us to taxation as a corporation or otherwise subjects us to a material amount of entity-level taxation for federal, state or local income tax purposes, then the minimum quarterly distribution amount and the target distribution amounts will be adjusted to reflect the impact of that law on us. The tax treatment of publicly traded partnerships or an investment in our common units is subject to potential legislative, judicial or administrative changes and differing interpretations, possibly on a retroactive basis. The present federal income tax treatment of publicly traded partnerships, including us, or an investment in our common units may be modified by legislative, judicial or administrative changes and differing interpretations at any time. Any modification to the federal income tax laws and interpretations thereof may or may not be applied retroactively. Recently, members of Congress have considered substantive changes to the existing U.S. tax laws that would affect certain publicly traded partnerships. Although it does not appear that the legislation considered would have affected our tax treatmentas a partnership, we are unable to predict whether any of these changes, or other proposals, will be reconsidered or will ultimately be enacted. Any such changes could negatively impact the value of an investment in our common units. If the IRS contests the federal income tax positions we take, the market for our common units may be adversely impacted, and the costs of any contest will reduce our cash distributions to our unitholders. The IRS has not made determinations with respect to all the federal income tax matters affecting us or our unitholders. The IRS may adopt positions that differ from the positions that we take. Therefore, it may be necessary to resort to administrative or court proceedings to sustain some or all of the positions we take and even then a court may not agree with some or all of the positions we take. Any contest with the IRS may materially and adversely impact the market for our common units and the price at which they trade. In addition, because the costs of any contest with the IRS will be borne indirectly by our unitholders and our general partner, any such contest will result in a reduction in cash available for distribution. 15 Our unitholders may be required to pay taxes on their share of our income even if such unitholders do not receive any cash distributions from us. Our unitholders will be treated as partners to whom we will allocate taxable income and who will be required to pay federal income taxes and, in some cases, state and local income taxes on their share of our taxable income, whether or not such unitholders receive cash distributions from us. Our unitholders may not receive cash distributions from us equal to such unitholders’ share of our taxable income or even equal to the actual tax liability that results from such unitholders’ share of our taxable income. Tax gain or loss on the disposition of our common units could be different than expected. If our unitholders sell their common units, such unitholders will recognize gain or loss equal to the difference between the amount realized and such unitholders’ tax basis in those common units. Distributions in excess of our unitholders’ allocable share of our net taxable income decrease their tax basis in their common units. Accordingly, to the extent a unitholder’s distributions have exceeded such unitholder’s allocable share of our net taxable income, the sale of units by such unitholder will produce taxable income to them if they sell such units at a price greater than their tax basis in those units, even if the price they receive is less than their original cost. Furthermore, a substantial portion of the amount realized, whether or not representing a gain, may be taxed as ordinary income due to potential recapture items, including depreciation recapture. In addition, because the amount realized includes a unitholder’s share of our nonrecourse liabilities, if our unitholders sell their units, they may incur a tax liability in excess of the amount of cash they receive from the sale. Tax-exempt entities and non-U.S. persons face unique tax issues from owning our common units that may result in adverse tax consequences to them. Investment in common units by tax-exempt entities, such as employee benefit plans and individual retirement accounts (known as IRAs) and non-U.S. persons, raises issues unique to them. For example, virtually all of our income allocated to organizations that are exempt from federal income tax, including IRAs and other retirement plans, will be unrelated business taxable income and could be taxable to them. Distributions to non-U.S. persons will be reduced by withholding taxes at the highest applicable effective tax rate, and non-U.S. persons will be required to file U.S. federal tax returns and pay tax on their share of our taxable income. If you are a tax exempt entity or a non-U.S. person, you should consult your tax advisor before investing in our common units. We will treat each purchaser of common units as having the same tax benefits without regard to the actual common units purchased. The IRS may challenge this treatment, which could result in a decrease in the value of the common units. Because we cannot match transferors and transferees of common units we will adopt depreciation and amortization positions that may not conform with all aspects of existing Treasury Regulations. These positions may result in an understatement of deductions and an overstatement of income to our unitholders. A successful IRS challenge to those positions could decrease the amount of tax benefits available to our unitholders. It also could affect the timing of these tax benefits or the amount of gain from any sale of common units and could have a negative impact on the value of our common units or result in audit adjustments to our unitholders tax returns. We prorate our items of income, gain, loss and deduction between transferors and transferees of our units each month based upon the ownership of our units on the first business day of each month, instead of on the basis of the date a particular unit is transferred. The IRS may challenge this treatment, which could change the allocation of items of income, gain, loss and deduction among our unitholders. We prorate our items of income, gain, loss and deduction between transferors and transferees of our units each month based upon the ownership of our units on the first business day of each month, instead of on the basis of the date a particular unit is transferred. The use of this proration method may not be permitted under existing Treasury Regulations. Recently, however, the U.S. Treasury Department issued proposed Treasury Regulations that provide a safe harbor pursuant to which a publicly traded partnership may use a similar monthly simplifying convention to allocate tax items among transferor and transferee unitholders. If the IRS were to challenge our proration method or new Treasury Regulations were issued, we may be required to change the allocation of items of income, gain, loss and deduction among our unitholders. 16 A unitholder whose units are loaned to a “short seller” to cover a short sale of units may be considered as having disposed of those units. If so, the unitholder would no longer be treated for tax purposes as a partner with respect to those units during the period of the loan and may recognize gain or loss from the disposition. Because a unitholder whose units are loaned to a “short seller” to cover a short sale of units may be considered as having disposed of the loaned units, the unitholder may no longer be treated for tax purposes as a partner with respect to those units during the period of the loan to the short seller and the unitholder may recognize gain or loss from such disposition. Moreover, during the period of the loan to the short seller, any of our income, gain, loss or deduction with respect to those units may not be reportable by the unitholder and any cash distributions received by the unitholder as to those units could be fully taxable as ordinary income. Unitholders desiring to assure their status as partners and avoid the risk of gain recognition from a loan to a short seller are urged to modify any applicable brokerage account agreements to prohibit their brokers from borrowing their units. We have adopted certain valuation methodologies that may result in a shift of income, gain, loss and deduction between the general partner and the unitholders. The IRS may challenge this treatment, which could adversely affect the value of the common units. When we issue additional units or engage in certain other transactions, we determine the fair market value of our assets and allocate any unrealized gain or loss attributable to our assets to the capital accounts of our unitholders and our general partner. Our methodology may be viewed as understating the value of our assets. In that case, there may be a shift of income, gain, loss and deduction between certain unitholders and the general partner, which may be unfavorable to such unitholders. Moreover, under our valuation methods, subsequent purchasers of common units may have a greater portion of their Internal Revenue Code Section 743(b) adjustment allocated to our tangible assets and a lesser portion allocated to our intangible assets. The IRS may challenge our valuation methods, or our allocation of the Section 743(b) adjustment attributable to our tangible and intangible assets, and allocations of income, gain, loss and deduction between the general partner and certain of our unitholders. A successful IRS challenge to these methods or allocations could adversely affect the amount of taxable income or loss being allocated to our unitholders. It also could affect the amount of gain from our unitholders’ sale of common units and could have a negative impact on the value of the common units or result in audit adjustments to our unitholders’ tax returns without the benefit of additional deductions. The sale or exchange of 50% or more of our capital and profit interests during any twelve-month period will result in the termination of our partnership for federal income tax purposes. We will be considered to have terminated for federal income tax purposes if there is a sale or exchange of 50% or more of the total interests in our capital and profits within a twelve-month period.For purposes of determining whether the 50% threshold has been met, multiple sales of the same interest will be counted only once. Our termination would, among other things, result in the closing of our taxable year for all unitholders, which would result in our filing two tax returns for one fiscal year, and may result in a significant deferral of depreciation deductions allowable in computing our taxable income. In the case of a unitholder reporting on a taxable year other than a calendar year, the closing of our taxable year may also result in more than twelve months of our taxable income or loss being includable in his taxable income for the year of termination. Our termination currently would not affect our classification as a partnership for federal income tax purposes, but it would result in our being treated as a new partnership for tax purposes. If we were treated as a new partnership, we would be required to make new tax elections and could be subject to penalties if we were unable to determine that a termination occurred. The IRS has recently announced a relief procedure whereby a publicly traded partnership that has technically terminated may be permitted to provide only a single Schedule K-1 to unitholders for the two tax years within the fiscal year which the termination occurs. 17 Our unitholders may be subject to state and local taxes and return filing requirements as a result of investing in our common units. In addition to federal income taxes, unitholders will likely be subject to other taxes, including state and local taxes, unincorporated business taxes and estate, inheritance or intangible taxes that are imposed by the various jurisdictions in which we conduct business or own property now or in the future, even if our unitholders do not reside in any of those jurisdictions. Our unitholders will likely be required to file state and local income tax returns and pay state and local income taxes in some or all of these various jurisdictions. Further, unitholders may be subject to penalties for failure to comply with those requirements. We conduct business in twelve states. We may own property or conduct business in other states or foreign countries in the future. It is our unitholders’ responsibility to file all federal, state and local tax returns. 18 Item 1B.Unresolved Staff Comments None. Item 2.Properties We are headquartered in approximately 108,000 square feet of leased office space located in Houston, Texas. We also have approximately 108,000 square feet of office space in Owensboro, Kentucky, in a building that we own. Our operating subsidiaries own their respective pipeline systems in fee. However, substantial portions of these systems are constructed and maintained on property owned by others pursuant to rights-of-way, easements, permits, licenses or consents. Our Pipeline and Storage Systems, in Item 1 of this Report contains additional information regarding our material property, including our pipelines and storage facilities. Item 3.Legal Proceedings None. Item 4.Reserved 19 PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Partnership Interests As of December 31, 2010, we had outstanding 169.7 million common units, 22.9 million class B units, a 2% general partner interest and IDRs. The common units and class B units together represent all of our limited partner interests and 98% of our total ownership interests, in each case excluding our IDRs. As discussed below under Our Cash Distribution Policy—Incentive Distribution Rights, the IDRs represent the right for the holder to receive varying percentages of quarterly distributions of available cash from operating surplus in excess of certain specified target quarterly distribution levels. As such, the IDRs cannot be expressed as a constant percentage of our total ownership interests. BPHC, a wholly-owned subsidiary of Loews, owns 102.7 million of our common units, all 22.9 million of our class B units and, through Boardwalk GP, LP, an indirect wholly-owned subsidiary of BPHC, holds the 2% general partner interest and all of the IDRs. The common units, class B units and general partner interest held by BPHC represent approximately 66% of our equity interests, excluding IDRs. The additional interest represented by the IDRs is not included in such ownership percentage because, as noted above, the IDRs cannot be expressed as a constant percentage of our ownership. Market Information As of February 16, 2011, we had 169.7 million common units outstanding held by approximately 60 holders of record. BPHC owns 102.7 million of our common units and all of our class B units, for which there is no established public trading market. Our common units are traded on the NYSE under the symbol “BWP.” The following table sets forth, for the periods indicated, the high and low sales prices for our common units, as reported on the NYSE Composite Transactions Tape, and information regarding our quarterly distributions. The closing sales price of our common units on the NYSE on February 16, 2011, was $32.84 per unit. Sales Price Range per Common Unit Cash Distributions High Low per Common Unit (1) (2) Year ended December 31, 2010: Fourth quarter $ $ $ Third quarter Second quarter First quarter Year ended December 31, 2009: Fourth quarter $ $ $ Third quarter Second quarter First quarter Represents cash distributions attributable to the quarter and declared and paid to limited partner unitholders within 60 days after quarter end. We also paid cash distributions to our general partner with respect to its 2% general partner interest and, with respect to that portion of the distribution in excess of $0.4025 per unit, its IDRs described below. The class B unitholder participates in distributions on a pari passu basis with our common units up to $0.30 per quarter. The class B units do not participate in quarterly distributions above $0.30 per unit. 20 Our Cash Distribution Policy Our cash distribution policy is consistent with the terms of our partnership agreement which requires us to distribute our “available cash,” as that term is defined in our partnership agreement, on a quarterly basis.However, there is no guarantee that unitholders will receive quarterly distributions from us. Our distribution policy may be changed at any time and is subject to certain restrictions or limitations, including, among others, our general partner’s broad discretion to establish reserves which could reduce cash available for distributions, FERC regulations which place restrictions on various types of cash management programs employed by companies in the energy industry, including our operating subsidiaries, the requirements of applicable state partnership and limited liability company laws, and the requirements of our revolving credit facility which would prohibit us from making distributions to unitholders if an event of default were to occur. In addition, we may lack sufficient cash to pay distributions to unitholders due to a number of factors, including those described in Item 1A, Risk Factors, of this Report. Incentive Distribution Rights IDRs represent a limited partner ownership interest and include the right to receive an increasing percentage of quarterly distributions of available cash from operating surplus after the target distribution levels have been achieved, as defined in our partnership agreement. Our general partner currently holds all of our IDRs, but may transfer these rights separately from its general partner interest, subject to restrictions in our partnership agreement. In 2010, 2009 and 2008, we paid $18.2 million, $13.3 million and $7.5 million in distributions on behalf of our IDRs.Note 10 in Item 8 of this Report contains more information regarding our distributions. Assuming we do not issue any additional classes of units and our general partner maintains its 2% general partner interest, we will distribute any available cash from operating surplus for that quarter among the unitholders and our general partner as follows: Total Quarterly Distribution MarginalPercentageInterestin Distributions Target Amount Limited Partner Unitholders GeneralPartner First Target Distribution upto$0.4025 98% 2% Second Target Distribution above$0.4025upto$0.4375 85% 15% Third Target Distribution above $0.4375 up to $0.5250 75% 25% Thereafter above $0.5250 50% 50% Distributions to our limited partner unitholders include distributions on behalf of our class B units. The class B units share in quarterly distributions of available cash from operating surplus on a pari passu basis with our common units, until each common unit and class B unit has received a quarterly distribution of $0.30. The class B units do not participate in quarterly distributions above $0.30 per unit. Equity Compensation Plans For information about our equity compensation plans, see Securities Authorized for Issuance under Equity Compensation Plans in Item 12 of this Report. Issuer Purchases of Equity Securities None. 21 Item 6.Selected Financial Data The following table presents our selected historical financial and operating data. As used herein, EBITDA means earnings before interest, income taxes and depreciation and amortization. EBITDA and distributable cash flow are not calculated or presented in accordance with accounting principles generally accepted in the U.S. (GAAP). We explain these measures below and reconcile them to the most directly comparable financial measures calculated and presented in accordance with GAAP in (4) Non-GAAP Financial Measures below. The financial data below should be read in conjunction with the Consolidated Financial Statements and Notes thereto included in Item 8 of this Report (in millions, except Net income per common unit, Net income per class B unit and Net income per subordinated unit. Distributions per common unit and Distributions per Class B unit): For the Year Ended December 31, Total operating revenues $ Net income Total assets Long-term debt Net income per common unit Net income per class B unit (1) - - Net income per subordinated unit (1) - - Distributions per common unit (2) Distributions per class B unit (1) - - EBITDA (4) Distributable cash flow (4) In June 2008, we issued and sold approximately 22.9 million class B units. These class B units began sharing in earnings allocations on July 1, 2008 and began participating in distributions with the distribution attributable to the third quarter 2008. In November 2008, all of the 33.1 million subordinated units converted to common units. Distributions per subordinated unit were the same as the distributions per common unit for the years ended December 31, 2006 through 2008. The distribution paid in the first quarter 2006 represented a prorated portion of the $0.35 per unit “minimum quarterly distribution” (as defined in our partnership agreement) for the period November 15, 2005 through December 31, 2005. Non-GAAP Financial Measures We use non-GAAP measures to evaluate our business and performance, including EBITDA and distributable cash flow. EBITDA is used as a supplemental financial measure by management and by external users of our financial statements, such as investors, commercial banks, research analysts and rating agencies, to assess: · our financial performance without regard to financing methods, capital structure or historical cost basis; · our ability to generate cash sufficient to pay interest on our indebtedness and to make distributions to our partners; · our operating performance and return on invested capital as compared to those of other companies in the natural gas transportation, gathering and storage business, without regard to financing methods and capital structure; and · the viability of acquisitions and capital expenditure projects. Distributable cash flow is used as a supplemental measure by management and by external users of our financial statements, as defined above, to assess our ability to make cash distributions to our unitholders and our general partner. EBITDA and distributable cash flow should not be considered alternatives to, or more meaningful than, net income, operating income, cash flows from operating activities or any other measure of financial performance or liquidity presented in accordance with GAAP, or as indicators of our operating performance or liquidity. Certain items excluded from EBITDA and distributable cash flow are significant components in understanding and assessing a company’s financial performance, such as a company’s cost of capital and tax structure, as well as historic costs of depreciable assets. We have included information concerning EBITDA because EBITDA provides additional information as to our ability to meet our fixed charges and is presented solely as a supplemental measure. Likewise, we have included information concerning distributable cash flow as a supplemental financial measure we use to assess our ability to make distributions to our unitholders and general partner. However, viewing EBITDA and distributable cash flow as indicators of our ability to make cash distributions on our common units should be done with caution, as we might be required to conserve funds or to allocate funds to business or legal purposes other than making distributions. EBITDA and distributable cash flow are not necessarily comparable to similarly titled measures of another company. 22 The following table presents a reconciliation of EBITDA and distributable cash flow to net income, the most directly comparable GAAP financial measure for each of the periods presented below (in millions): For the Year Ended December 31, Net income $ Income taxes Depreciation and amortization Interest expense Interest income ) EBITDA $ Less: Cash paid for interest Maintenance capital expenditures Other (1) ) Distributable Cash Flow $ (1)Includes non-cash items such as the equity component of allowance for funds used during construction. 23 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Overview Through our operating subsidiaries, Gulf Crossing Pipeline Company LLC (Gulf Crossing), Gulf South Pipeline Company, LP (Gulf South) and Texas Gas Transmission, LLC (Texas Gas), we own and operate three interstate natural gas pipeline systems including integrated storage facilities. Our pipeline systems originate in the Gulf Coast region, Oklahoma and Arkansas, and extend northeasterly to the Midwestern states of Tennessee, Kentucky, Illinois, Indiana and Ohio. Our pipeline systems contain approximately 14,200 miles of interconnected pipelines, directly serving customers in twelve states and indirectly serving customers throughout the northeastern and southeastern U.S. through numerous interconnections with unaffiliated pipelines. In 2010, our pipeline systems transported approximately 2.5 Tcf of gas. Average daily throughput on our pipeline systems during 2010 was approximately 6.8 Bcf. Our natural gas storage facilities are comprised of eleven underground storage fields located in four states with aggregate working gas capacity of approximately 167.0 Bcf. We conduct all of our natural gas transportation and integrated storage operations through our operating subsidiaries as one segment. Our transportation services consist of firm transportation, whereby the customer pays a capacity reservation charge to reserve pipeline capacity at certain receipt and delivery points along our pipeline systems, plus a commodity and fuel charge on the volume of natural gas actually transported, and interruptible transportation, whereby the customer pays to transport gas only when capacity is available and used. We offer firm storage services in which the customer reserves and pays for a specific amount of storage capacity, including injection and withdrawal rights, and interruptible storage and parking and lending (PAL) services where the customer receives and pays for capacity only when it is available and used. Some PAL agreements are paid for at inception of the service and revenues for these agreements are recognized as service is provided over the term of the agreement. Our operating costs and expenses typically do not vary significantly based upon the amount of gas transported, with the exception of fuel consumed at our compressor stations, which is included in Fuel and gas transportation expenses on our Consolidated Statements of Income. Competition and Contract Renewals Our ability to market available interstate transportation and storage capacity is impacted by demand for natural gas, competition from other pipelines, natural gas price volatility, basis spreads, economic conditions and other factors. We compete with numerous interstate and intrastate pipelines, including several pipeline projects which have recently been placed in service or are in the process of being developed. Additionally, significant new sources of natural gas have recently been identified throughout the U.S., including the Marcellus Shale in Pennsylvania, New York, West Virginia and Ohio, whichare closer to key end-user market areas than our supply sources. These new sources of natural gas have created changes in pricing dynamics between supply basins, pooling points and market areas. As a result of the increase in overall pipeline capacity and the new sources of supply, in 2009 the basis spreads on our pipeline systems began to narrow. This trend continued into 2010, although in the latter part of 2010 basis spreads on our pipeline systems improved. Under current market conditions, marketing our available capacity and renewing expiring contracts have become more difficult. Our ability to renew some of our expiring contracts at attractive rates and our revenues from interruptible and short-term firm transportation services have been negatively impacted by these market conditions. Capacity that we have available on a short-term basis has decreased as long-term capacity commitments on our recently completed pipeline expansion projects have increased in accordance with the contracts supporting those projects.However, some of our capacity will continue to be available for sale on a short-term firm or interruptible basis and each year a portion of our existing contracts expire. The revenues we will be able to earn from that available capacity and from renewals of expiring contracts will be heavily dependent upon basis spreads. It is not possible to accurately predict future basis spreads. Regulation We are subject to extensive regulations relating to the rates we can charge for our transportation and storage operations. For our cost-based services, FERC establishes both the maximum and minimum rates we can charge. The basic elements that FERC considers are the costs of providing service, the volumes of gas being transported, the rate design, the allocation of costs between services, the capital structure and the rate of return a pipeline is permitted to earn. While neither Gulf South nor Texas Gas has an obligation to file a rate case, our Gulf Crossing pipeline has an obligation to file either a rate case or a cost-and-revenue study by the end of the first quarter 2012 to justify its rates. Customers of our subsidiaries or FERC can challenge the existing rates on any of our pipelines. In the past two years, FERC has challenged the rates of several pipelines not affiliated with us. Such a challenge could adversely affect our ability to establish reasonable transportation rates, to charge rates that would cover future increases in our costs or even to continue to collect rates to maintain our current revenue levels that are designed to permit a reasonable opportunity to recover current costs and depreciation and earn a reasonable return. Additionally, FERC can propose changes or modifications to any of its existing rate-related policies. 24 We are also subject to pipeline integrity programs monitored by PHMSA.In 2010, there were several integrity-related incidents on pipelines not affiliated with us that could lead to increased regulation of natural gas pipelines by PHMSA.The potential for increased regulation regarding pipeline integrity could lead to increased capital spending and maintenance costs. Natural Gas Prices We are not in the business of buying and selling natural gas other than for system management purposes, but changes in the level of natural gas prices may impact the volumes of gas transported on our pipeline systems. High natural gas prices may result in a reduction in the demand for natural gas. A reduced level of demand for natural gas could reduce the utilization of capacity on our systems, reduce the demand for our services and could result in the non-renewal of contracted capacity as contracts expire. The majority of our revenues are derived from capacity reservation charges that are not impacted by the volume of natural gas transported, however smaller portions of our revenues are derived from charges based on actual volumes transported under firm and interruptible services. For example, in 2010 approximately 22% of our revenues were derived from charges based on actual volumes transported. We cannot predict the level of future natural gas prices. Spreads in natural gas prices between time periods, such as winter to summer, impact our PAL and interruptible storage revenues. These price spreads were unfavorable in 2010 as compared with 2009 resulting in a reduction of our PAL and interruptible storage revenues for the 2010 period. We cannot predict future time period spreads or basis differentials. Recently Completed Pipeline Projects An abundance of recent natural gas supply discoveries in the Bossier Sands, Barnett Shale, Haynesville Shale, Fayetteville Shale and Caney Woodford Shale producing regions has formed the basis for the recent expansion of our pipeline systems. In 2008 and 2009, we placed in service our East Texas Pipeline, Southeast Project, Gulf Crossing Pipeline and the Fayetteville and Greenville Laterals (pipeline expansion projects), which collectively consist of approximately 1,000 miles of 42-inch and 36-inch pipeline and related compression facilities. In 2010, we placed in service the remaining compression facilities associated with the Gulf Crossing Pipeline and the Fayetteville and Greenville Laterals which increased the peak-day delivery capacities of those projects. With the exception of post-construction activities such as right-of-way restoration, the pipeline expansion projects are essentially complete and operating at their design capacity. Financial Analysis of Operations We derive our revenues primarily from the interstate transportation and storage of natural gas for third parties. Transportation and storage services are provided under firm and interruptible service agreements. Our operating costs and expenses typically do not vary significantly based upon the amount of gas transported, with the exception of fuel consumed at our compressor stations, which is included in Fuel and gas transportation expenses on our Consolidated Statements of Income. The following analysis discusses our financial results of operations for the years 2010, 2009 and 2008. 2010 Compared with 2009 Our net income for the year ended December 31, 2010, increased $126.7 million, or 78%, to $289.4 million compared to $162.7 million for the year ended December 31, 2009. The primary drivers were higher transportation revenues from our pipeline expansion projects and gains on gas sales associated with our Western Kentucky Storage Expansion project and a reduction in storage gas needed to support no-notice services, partially offset by increased operating expenses related to higher depreciation and property taxes associated with the pipeline expansion projects and increased interest expense. In 2009, gas transportation revenues and throughput were negatively impacted due to operating our pipeline expansion projects at reduced operating pressures and portions of the pipeline expansion projects being shut down for periods of time following the discovery and remediation of anomalies in certain joints of pipe. 25 Operating revenues for the year ended December 31, 2010, increased $207.6 million, or 23%, to $1,116.8 million, compared to $909.2 million for the year ended December 31, 2009. Gas transportation revenues, excluding fuel, increased $199.1 million and fuel retained increased $31.2 million primarily due to our pipeline expansion projects. The increases were partially offset by $13.7 million of lower interruptible and short-term firm transportation services resulting from lower basis spreads between delivery points on our pipeline systems. PAL and storage revenues decreased $9.0 million due to decreased parking opportunities from unfavorable natural gas price spreads between time periods. Operating costs and expenses for the year ended December 31, 2010, increased $62.2 million, or 10%, to $676.9 million, compared to $614.7 million for the year ended December 31, 2009. The primary drivers of the increase were increased fuel consumed of $46.9 million from our pipeline expansion projects and higher natural gas prices. Depreciation and property taxes increased by $24.1 million associated with an increase in our asset base. Operation and maintenance expenses increased $9.9 million primarily due to an increase in major maintenance projects. Impairment losses of $5.8 million were recognized in 2010 primarily related to the sale of assets in the Overton Field area in northeast Texas and a portion of pipe materials which we expect to dispose of by sale. The increased expenses were partly offset by a $17.9 million gain from the sale of gas related to our Western Kentucky Storage Expansion project and a reduction in storage gas needed to support no-notice services. The 2009 period was unfavorably impacted by $7.5 million as a result of pipeline investigation and retirement costs related to the East Texas Pipeline. Total other deductions increased by $18.5 million, or 14%, to $150.0 million for the year ended December 31, 2010, compared to $131.5 million for the 2009 period, driven by higher interest expense of $18.9 million resulting from increased debt levels in 2010 and lower capitalized interest due to the completion of our pipeline expansion projects. 2009 Compared with 2008 Ournet income for the year ended December 31, 2009, decreased $131.3 million, or 45%, to $162.7 million compared to $294.0 million for the year ended December 31, 2008. Operating expenses for the year ended December 31, 2009, were higher than the comparable period in 2008, mainly as a result of increases in depreciation and property taxes associated with our pipeline expansion projects. The increase in expenses more than offset the increase in revenues from our pipeline expansion projects, which were approximately $122.0 million lower than expected due to operating our pipeline expansion projects at reduced operating pressures and portions of the pipeline expansion projects being shut down for periods of time during 2009. The 2008 period was favorably impacted by $62.5 million of gains from the disposition of coal reserves, gas sales associated with our storage expansion and the settlement of a contract claim. Operating revenues for the year ended December 31, 2009, increased $124.4 million, or 16%, to $909.2 million, compared to $784.8 million for the year ended December 31, 2008. Gas transportation revenues, excluding fuel, increased $152.4 million, primarily from our pipeline expansion projects. PAL revenues increased $18.6 million due to increased parking opportunities and favorable summer-to-summer natural gas price spreads. The increases were partially offset by lower fuel revenues of $52.7 million due to unfavorable natural gas prices. Operating costs and expenses for the year ended December 31, 2009, increased $176.5 million, or 40%, to $614.7 million, compared to $438.2 million for the year ended December 31, 2008. The primary factors for the increases were higher depreciation and property taxes of $115.5 million associated with a larger asset base from our pipeline expansion projects. Operation and maintenance expenses increased approximately $13.4 million primarily from increased maintenance projects and expansion-related operations. Administrative and general expenses increased $10.8 million mainly due to increases in employee benefits as a result of lower returns on trust assets for our pension and post-retirement benefit plans and increases in unit-based compensation from an increase in the price of our common units. Operation and maintenance expenses and losses on disposal of assets were $7.5 million higher due to pipeline investigation and retirement costs related to the East Texas Pipeline. Fuel and gas transportation expenses decreased $40.5 million primarily as a result of lower natural gas prices. The 2008 period was favorably impacted by gains of $34.8 million on the sale of gas related to our Western Kentucky Storage Expansion project, $16.5 million from the disposition of coal reserves, $11.2 million from the settlement of a contract claim and $6.5 million due to a change in employee paid time off policy which resulted in a reserve reversal. Total other deductions increased by $79.9 million, or 155%, to $131.5 million for the year ended December 31, 2009, compared to $51.6 million for the 2008 period. The primary factor for the increase was higher interest expense of $74.4 million resulting from lower capitalized interest associated with placing expansion projects in service and higher debt levels in 2009. 26 Liquidity and Capital Resources We are a partnership holding company and derive all of our operating cash flow from our operating subsidiaries. Our principal sources of liquidity include cash generated from operating activities, our revolving credit facility, debt issuances and sales of limited partner units. Our operating subsidiaries use cash from their respective operations to fund their operating activities and maintenance capital requirements, service their indebtedness and make advances or distributions to Boardwalk Pipelines. Boardwalk Pipelines uses cash provided from the operating subsidiaries and, as needed, borrowings under our revolving credit facility to service outstanding indebtedness and make distributions or advances to us to fund our distributions to unitholders. We have no material guarantees of debt or other similar commitments to unaffiliated parties. Our ability to access the capital markets for debt and equity financing under reasonable terms depends on our financial condition, credit ratings and market conditions. We anticipate that our existing capital resources, including our revolving credit facility, and cash flow generated from future operations will be adequate to fund our operations, including our capital expenditures for maintenance and growth projects. Capital Expenditures Maintenance capital expenditures for the years ended December 31, 2010, 2009 and 2008 were $63.0 million $58.9 million and $50.5 million. Growth capital expenditures, including costs associated with our pipeline expansion projects, were $160.7 million, $754.2 million and $2.6 billion for the years ended December 31, 2010, 2009 and 2008. We expect to fund our 2011 capital expenditures of less than $160.0 million from our operating cash flows or, if necessary, borrowings under our revolving credit facility. Equity and Debt Financing In 2010, we did not enter into any new equity or debt financing transactions. In January 2011, we received net proceeds of approximately $322.2 million after deducting initial purchaser discounts and offering expenses of $2.8 million from the sale of $325.0 million of 4.50% senior unsecured notes of Texas Gas due February 1, 2021 (2021 Notes). We used these proceeds to repay borrowings under our revolving credit facility. In January 2011, we notified the holders of Texas Gas’ 5.5% notes due April 1, 2013 (2013 Notes) that we will redeem $135.0 million of those notes in February 2011 at the redemption price provided for in the indenture governing such notes. Wewill borrow funds under our revolving credit facility to fund this redemption. Note 7 in Item 8 of this report contains more information about the 2021 Notes and partial redemption of the 2013 Notes. We anticipate the need to issue and sell debt during the next several years to refinance outstanding debt and our revolving credit facility either prior to or at their maturities. See Contractual Obligations for a summary of the amounts and timing of our debt maturities. Revolving Credit Facility We maintain a revolving credit facility which has aggregate lending commitments of $950.0 million, under which Boardwalk Pipelines, Gulf South and Texas Gas each may borrow funds, up to applicable sub-limits. Interest on amounts drawn under the credit facility is payable at a floating rate equal to an applicable spread per annum over the London Interbank Offered Rate or a base rate defined as the greater of the prime rate or the Federal funds rate plus 50 basis points. The revolving credit facility has a maturity date of June 29, 2012, however all outstanding revolving loans on such date may be converted to term loans having a maturity date of June 29, 2013. As of December 31, 2010, we had $703.5 million of loans outstanding under our revolving credit facility with a weighted-average interest rate of 0.53% and no letters of credit issued thereunder. As a result of the issuance of the 2021 Notes discussed above, borrowings under our revolving credit facility were reduced by $320.0 million and at February 18, 2011, we had $383.5 million in loans outstanding under our revolving credit facility with a weighted-average interest rate of 0.52%. At such date we had available borrowing capacity of $566.5 million. As discussed above, in February 2011, we will borrow funds under this facility to pay the redemption price for $135.0 million of 2013 Notes. Our revolving credit facility contains customary negative covenants, including, among others, limitations on the payment of cash dividends and other restricted payments, the incurrence of additional debt, sale-leaseback transactions and transactions with our affiliates. The facility also contains a financial covenant that requires us and our subsidiaries to maintain a ratio of total consolidated debt to consolidated EBITDA (as defined in the credit agreement), measured for the preceding twelve months, of not more than five to one. We and our subsidiaries were in compliance with all covenant requirements under our credit facility at December 31, 2010. Although we do not believe that these covenants have had, or will have, a material impact on our business and financing activities or our ability to obtain the financing to maintain operations and continue our capital investments, they could restrict us in some circumstances as stated in Item 1A, Risk Factors. Note 7 in Item 8 of this Report contains more information regarding our revolving credit facility. 27 Contractual Obligations The following table summarizes significant contractual cash payment obligations under firm commitments as of December 31, 2010, by period (in millions): Total Less than 1 Year 1-3 Years 3-5 Years More than 5 Years Principal payments on long-term debt (1) $ $ - $ $ $ Interest on long-term debt (2) Capital commitments (3) - - - Pipeline capacity agreements (4) Operating lease commitments Total $ Includes our senior unsecured notes, having maturity dates from 2012 to 2027, $703.5 million of loans outstanding under our revolving credit facility, having a maturity date of June 29, 2012, and our Subordinated Loans which mature initially on December 29, 2012. The revolving credit facility and Subordinated Loans are extendable by us on the same terms for an additional year. Subsequent to December 31, 2010, we issued and sold additional debt as discussed under Equity and Debt Financing. Interest obligations represent interest due on our senior unsecured notes at fixed rates. Future interest obligations under our revolving credit facility are uncertain, due to the variable interest rate and fluctuating balances. Based on a 0.53% weighted-average interest rate on amounts outstanding under our revolving credit facility as of December 31, 2010, $3.7 million and $1.8 million would be due under the credit facility in less than one year and 1-3 years. Subsequent to December 31, 2010, borrowings under the revolving credit facility were reduced as discussed under Revolving Credit Facility. Capital commitments represent binding commitments under purchase orders for materials ordered but not received and firm commitments under binding construction service agreements existing at December 31, 2010. The amounts shown are associated with various pipeline capacity agreements on third-party pipelines that allow our operating subsidiaries to transport gas to off-system markets on behalf of our customers. Pursuant to the settlement of the Texas Gas rate case in 2006, we are required to annually fund an amount to the Texas Gas pension plan equal to the amount of actuarially determined net periodic pension cost, including a minimum of $3.0 million. In 2011,we expect to fund approximately $8.8 million to the Texas Gas pension plan. Distributions For the twelve months ended December 31, 2010, 2009 and 2008, we paid distributions of $398.1 million, $360.6 million and $260.5 million to our partners. Note 10 in Part II, Item 8 of this report contains further discussion regarding our distributions. Changes in cash flow from operating activities Net cash provided by operating activities increased $64.2 million to $464.7 million for the year ended December 31, 2010, compared to $400.5 million for the comparable 2009 period, primarily due to an increase in net income, partly offset from lower prepayments received under PAL and transportation agreements. 28 Changes in cash flow from investing activities Net cash used in investing activities decreased $475.4 million to $196.4 million for the year ended December 31, 2010, compared to $671.8 million for the comparable 2009 period. The decrease was driven by a $619.5 million decrease in capital expenditures primarily related to the completion of our pipeline expansion projects and $30.9 million in proceeds from the sale of assets, mainly comprised of storage gas sales. The decreases were partially offset by the sale of $175.0 million of short-term investments which occurred in the 2009 period. Changes in cash flow from financing activities Net cash used in financing activities increased $438.5 million to a use of cash of $259.1 million for the year ended December 31, 2010, compared to cash provided by financing activities of $179.4 million for the comparable 2009 period. The increase in cash used in financing activities resulted from a $779.8 million reduction in proceeds from the issuance and sale of debt and equity, including related general partner contributions, a $37.5 million increase in distributions to our partners and $10.7 million of payments made under our registration rights agreement. The increases were partly offset by a decrease of $388.5 million in net repayments related to our revolving credit facility. Impact of Inflation We have experienced increased costs in recent years due to the effect of inflation on the cost of labor, benefits, materials and supplies, and property, plant and equipment (PPE). A portion of the increased labor and materials and supplies costs have directly affected income through increased operating costs and depreciation expense. The cumulative impact of inflation over a number of years has resulted in increased costs for current replacement of productive facilities. The majority of our PPE and materials and supplies is subject to rate-making treatment, and under current FERC practices, recovery is limited to historical costs. Amounts in excess of historical cost are not recoverable unless a rate case is filed. However, cost-based regulation, along with competition and other market factors, may limit our ability to price jurisdictional services to ensure recovery of inflation’s effect on costs. Off-Balance Sheet Arrangements At December 31, 2010, we had no guarantees of off-balance sheet debt to third parties, no debt obligations that contain provisions requiring accelerated payment of the related obligations in the event of specified levels of declines in credit ratings, and no other off-balance sheet arrangements. Critical Accounting Policies Certain amounts included in or affecting our consolidated financial statements and related disclosures must be estimated, requiring us to make certain assumptions with respect to values or conditions that cannot be known with certainty at the time the financial statements are prepared. These estimates and assumptions affect the amounts we report for assets and liabilities and our disclosure of contingent assets and liabilities in our financial statements. We evaluate these estimates on an ongoing basis, utilizing historical experience, consultation with third parties and other methods we consider reasonable. Nevertheless, actual results may differ significantly from our estimates. Any effects on our business, financial position or results of operations resulting from revisions to these estimates are recorded in the periods in which the facts that give rise to the revisions become known. Regulation Pursuant to FERC regulations certain revenues that we collect may be subject to possible refunds to our customers. Accordingly, during an open rate case, estimates of rate refund reserves are recorded based on regulatory proceedings, advice of counsel and estimated risk-adjusted total exposure, as well as other factors. At December 31, 2010 and 2009, there were no liabilities for any open rate case recorded on our Consolidated Balance Sheets. Currently, neither Gulf South nor Texas Gas is involved in an open general rate case, however Gulf Crossing will either have to file a rate case or justify its initial firm transportation rates by the end of the first quarter 2012. Our subsidiaries are regulated by FERC.When certain criteria are met, GAAP requires that certain rate-regulated entities account for and report assets and liabilities consistent with the economic effect of the manner in which independent third-party regulators establish rates (regulatory accounting). This basis of accounting is applicable to operations of our Texas Gas subsidiary which records certain costs and benefits as regulatory assets and liabilities in order to provide for recovery from or refund to customers in future periods, but is not applicable to operations associated with the Fayetteville and Greenville Laterals due to rates charged under negotiated rate agreements and a portion of the storage capacity due to the regulatory treatment associated with the rates charged for that capacity. Regulatory accounting is not applicable to Gulf Crossing due to discounts under negotiated rate agreements, or Gulf South because competition in the market areas of Gulf South has resulted in discounts from the maximum allowable cost-based rates being granted to customers and certain services provided by Gulf South are priced using market-based rates. 29 We monitor the regulatory and competitive environment in which we operate to determine that any regulatory assets continue to be probable of recovery. If we were to determine that all or a portion of our regulatory assets no longer met the criteria for recognition as regulatory assets, that portion which was not recoverable would be written off, net of any regulatory liabilities. Note 6 in Item 8 of this Report contains more information regarding our regulatory assets and liabilities. In the course of providing transportation and storage services to customers, the pipelines may receive different quantities of gas from shippers and operators than the quantities delivered by the pipelines on behalf of those shippers and operators. This results in transportation and exchange gas receivables and payables, commonly known as imbalances, which are primarily settled in cash or the receipt or delivery of gas in the future. Settlement of imbalances requires agreement between the pipelines and shippers or operators as to allocations of volumes to specific transportation contracts and timing of delivery of gas based on operational conditions. The receivables and payables are valued at market price for operations where regulatory accounting is not applicable and are valued at the historical value of gas in storage for operations where regulatory accounting is applicable, consistent with the regulatory treatment and the settlement history. Fair Value Measurements Fair value refers to an exit price that would be received to sell an asset or paid to transfer a liability in an orderly transaction in the principal market in which the reporting entity transacts based on the assumptions market participants would use when pricing the asset or liability assuming its highest and best use. A fair value hierarchy has been established that prioritizes the information used to develop those assumptions giving priority, from highest to lowest, to quoted prices in active markets for identical assets and liabilities (Level 1); observable inputs not included in Level 1, for example, quoted prices for similar assets and liabilities (Level 2); and unobservable data (Level 3), for example, a reporting entity’s own internal data based on the best information available in the circumstances. We have included fair value measurements in our disclosures regarding the fair value of our debt and the trust assets associated with our pension and postretirement benefits plans, as well as to determine the fair value of Texas Gas for purposes of completing our annual impairment test for goodwill. The amounts disclosed for the fair value of our debt and benefit plan trust assets were based on quoted market prices for those assets or similar assets, however at December 31, 2010, approximately $39.5 million of the benefits plan trust assets were based on unobservable data inputs. For the 2010 annual test, the fair value measurement associated with our goodwill impairment test was derived based on our assumptions we believe market participants would use in pricing the reporting unit, including the use of a discounted cash flow model, which are generally unobservable data inputs under the fair value hierarchy. Please refer to Goodwill for more information regarding the annual test and judgments and assumptions used in completing the test. Our Consolidated Financial Statements include fair value measurements related to derivatives. At December 31, 2010, the fair value of our derivatives was determined based on quoted market prices for similar contracts. Notes 2, 5, 8, 9 and 12 in Item 8 of this Report contain more information regarding our fair value measurements. Environmental Liabilities Our environmental liabilities are based on management’s best estimate of the undiscounted future obligation for probable costs associated with environmental assessment and remediation of our operating sites. These estimates are based on evaluations and discussions with counsel and operating personnel and the current facts and circumstances related to these environmental matters. At December 31, 2010, we had accrued approximately $11.2 million for environmental matters. Our environmental accrued liabilities could change substantially in the future due to factors such as the nature and extent of any contamination, changes in remedial requirements, technological changes, discovery of new information, and the involvement of and direction taken by the EPA, FERC and other governmental authorities on these matters. We continue to conduct environmental assessments and are implementing a variety of remedial measures that may result in increases or decreases in the total estimated environmental costs. Note 3 in Item 8 of this Report contains more information regarding our environmental liabilities. 30 Impairment of Long-Lived Assets We periodically evaluate whether the carrying value of long-lived assets has been impaired when circumstances indicate the carrying value of those assets may not be recoverable. This evaluation is based on undiscounted cash flow projections expected to be realized over the remaining useful life of the asset. The carrying amount is not recoverable if it exceeds the undiscounted sum of cash flows expected to result from the use and eventual disposition of the asset. If the carrying value is not recoverable, the impairment loss is measured as the excess of the asset’s carrying value over its fair value. Note 4 in Item 8 of this Report contains more information regarding impairments we have recognized. Goodwill As of December 31, 2010, we had $163.5 million of goodwill recorded as an asset on our Consolidated Balance Sheets which was initially recorded in conjunction with the acquisition of our Texas Gas subsidiary. In accordance with GAAP, we are required to evaluate goodwill for impairment at least annually or more frequently if events and circumstances indicate that the asset might be impaired. For purposes of a goodwill impairment test, the reporting unit’s fair value is determined in accordance with accounting requirements involving fair value measurements as described under Fair Value Measurements.We perform this test annually at December 31. For the 2010 annual goodwill impairment test, the fair value measurement of the reporting unit associated with our goodwill was derived based on judgments and assumptions we believe market participants would use in pricing the reporting unit, which are generally unobservable data inputs under the fair value hierarchy. These judgments and assumptions included the valuation premise, use of a discounted cash flow model to estimate fair value and inputs to the valuation model. The inputs included our five-year financial plan operating results, the long-term outlook for growth in natural gas demand in the U.S. and measures of the risk-free rate, equity premium and systematic risk used in the calculation of the applied discount rate under the capital asset pricing model. The resulting estimate of fair value was compared to the carrying amount of the reporting unit, including goodwill. The estimated fair value was significantly in excess of the carrying amount at December 31, 2010, and accordingly no impairment was recognized. The use of alternate judgments and/or assumptions could substantially change the fair value determined during the annual test and potentially result in the recognition of an impairment charge in our financial statements. Defined Benefit Plans We are required to make a significant number of assumptions in order to estimate the liabilities and costs related to our pension and postretirement benefit obligations to employees under our benefit plans. The assumptions that have the most impact on pension costs are the discount rate, the expected return on plan assets and the rate of compensation increases. These assumptions are evaluated relative to current market factors in the U.S. such as inflation, interest rates and fiscal and monetary policies, as well as our policies regarding management of the plans such as the allocation of plan assets among investment options. Changes in these assumptions can have a material impact on pension obligations and pension expense. In determining the discount rate assumption, we utilize current market information and liability information provided by our plan actuaries, including a discounted cash flow analysis of our pension and postretirement obligations. In particular, the basis for our discount rate selection was the yield on indices of highly rated fixed income debt securities with durations comparable to that of our plan liabilities. The Moody’s Aa Corporate Bond Index is consistently used as the basis for the change in discount rate from the last measurement date with this measure confirmed by the yield on other broad bond indices. Additionally, we supplement our discount rate decision with a yield curve analysis. The yield curve is applied to expected future retirement plan payments to adjust the discount rate to reflect the cash flow characteristics of the plans. The yield curve is developed by the plans’ actuaries and is a hypothetical AA/Aa yield curve represented by a series of annualized discount rates reflecting bond issues having a rating of Aa or better by Moody’s Investors Service, Inc. or a rating of AA or better by Standard & Poor’s. Note 9 in Item 8 of this Report contains more information regarding our pension and postretirement benefit obligations. 31 Forward-Looking Statements Investors are cautioned that certain statements contained in this Report, as well as some statements in periodic press releases and some oral statements made by our officials and our subsidiaries during presentations about us, are “forward-looking.” Forward-looking statements include, without limitation, any statement that may project, indicate or imply future results, events, performance or achievements, and may contain the words “expect,” “intend,” “plan,” “anticipate,” “estimate,” “believe,” “will likely result,” and similar expressions. In addition, any statement made by our management concerning future financial performance (including future revenues, earnings or growth rates), ongoing business strategies or prospects, and possible actions by our partnership orour subsidiaries, are also forward-looking statements. Forward-looking statements are based on current expectations and projections about future events and are inherently subject to a variety of risks and uncertainties, many of which are beyond our control that could cause actual results to differ materially from those anticipated or projected. These risks and uncertainties include, among others: · the impact of new pipelines or new gas supply sources on competition and basis spreads on our pipeline systems; · our ability to maintain or replace expiring gas transportation and storage contracts and to sell short-term capacity on our pipelines; · the impact of changes to laws and regulations, such as the proposed greenhouse gas legislation and the re-authorization by Congress of PHMSA, on our business, including our costs, liabilities and revenues; · the timing, cost, scope and financial performance of our recent and future growth projects; · volatility or disruptions in the capital or financial markets; · the impact of FERC rate-making policies and actions on the services we offer and the rates we charge and our ability to recover the full cost of operating our pipelines, including earning a reasonable return; · operational hazards, litigation and unforeseen interruptions for which we may not have adequate or appropriate insurance coverage; · the future cost of insuring our assets; · our ability to access new sources of natural gas and the impact on us of any future decreases in supplies of natural gas in our supply areas; and · the impact on our system throughput and revenues from changes in the supply of and demand for natural gas, including as a result of commodity price changes. Developments in any of these areas could cause our results to differ materially from results that have been or may be anticipated or projected. Forward-looking statements speak only as of the date of this Report and we expressly disclaim any obligation or undertaking to update these statements to reflect any change in our expectations or beliefs or any change in events, conditions or circumstances on which any forward-looking statement is based. 32 Item 7A.Quantitative and Qualitative Disclosures About Market Risk Interest rate risk: With the exception of our revolving credit facility, for which the interest rate is periodically reset, our debt has been issued at fixed rates. For fixed rate debt, changes in interest rates affect the fair value of the debt instruments but do not directly affect earnings or cash flows. The following table presents market risk associated with our fixed-rate long-term debt, including our Subordinated Loans, at December 31 (in millions, except interest rates): Carrying value of fixed-rate debt $ $ Fair value of fixed-rate debt $ $ 100 basis point increase in interest rates and resulting debt decrease $ $ 100 basis point decrease in interest rates and resulting debt increase $ $ Weighted-average interest rate, including Subordinated Loan % % At December 31, 2010, we had $703.5 million outstanding under our revolving credit agreement at a weighted-average interest rate of 0.53% which rate is reset periodically. A 1% increase in interest rates would increase our cash payments for interest on the credit facility by $7.0 million on an annual basis.At December 31, 2009, we had $553.5 million outstanding under our revolving credit facility at a weighted-average interest rate of 0.48%. A significant portion of our debt, including our revolving credit facility, will mature over the next five years.We expect to refinance the debt either prior to or at maturity. Our ability to refinance the debt at interest rates that are currently available is subject to risk at the magnitude illustrated in the table. In January 2011, we mitigated a portion of that risk through the issuance and sale of $325.0 million of 2021 Notes. We used the net proceeds from the 2021 Notes to pay down amounts borrowed under our revolving credit facility. We also issued a notice to holders of 2013 Notes that we will redeem $135.0 million of those notes. We will borrow against our revolving credit facility to fund the redemption. After the redemption of the 2013 Notes, we will have reduced borrowings under our revolving credit facility by $185.0 million, which will reduce the amount of debt subject to variable interest rates and will have refinanced a portion of our fixed rate debt which was set to mature within three years. We expect to refinance the remainder of our debt that will mature based on our assessment of the term rates of interest available in the market. At December 31, 2010 and 2009, $55.0 million and $45.8 million of our undistributed cash, shown on the balance sheets as Cash and cash equivalents, was primarily invested in Treasury fund accounts. Due to the short-term nature of the Treasury fund accounts, a hypothetical 10% increase or decrease in interest rates would not have a material effect on the fair market value of our Cash and cash equivalents. Commodity risk: Our pipelines do not take title to the natural gas which they transport and store in rendering firm and interruptible transportation and storage services, therefore they do not assume the related natural gas commodity price risk associated with that gas. However, certain volumes of our gas stored underground are available for sale and subject to commodity price risk. At December 31, 2010 and 2009, approximately $3.6 million and$2.3 million of gas stored underground, which we own and carry as current Gas stored underground, was available for sale and exposed to commodity price risk. Additionally, we have 4.5 Bcf of gas with a book value of $8.8 million that has become available for sale as a result of a change in storage gas needed to support operations and no-notice services. We utilize derivatives to hedge certain exposures to market price fluctuations on the anticipated operational sales of gas. The derivatives related to the sale of natural gas and cash for fuel reimbursement where customers make a cash payment for the estimated cost of fuel used in providing transportation services as opposed to providing quantities of natural gas, generally qualify for cash flow hedge accounting and are designated as such. The effective component of related gains and losses resulting from changes in fair values of the derivatives contracts designated as cash flow hedges are deferred as a component of accumulated other comprehensive income or loss. The deferred gains and losses are recognized in earnings when the anticipated transactions affect earnings. Generally, for gas sales and retained fuel, any gains and losses on the related derivatives would be recognized in operating revenues, or as they relate to the sale of storage gas, in Net (gain)/loss on disposal of operating assets. 33 Market risk: Our primary exposure to market risk occurs at the time our existing transportation and storage contracts expire and are subject to renewal or marketing. We actively monitor future expiration dates associated with our contract portfolio. We compete with numerous interstate and intrastate pipelines, including several pipeline projects which have recently been placed in service or are in the process of being developed. Additionally, significant new sources of natural gas have recently been identified throughout the U.S. which have created changes in pricing dynamics between supply basins, pooling points and market areas. As a result of the increase in overall pipeline capacity and the new sources of supply, in 2009 basis spreads on our pipeline systems began to narrow. This trend continued into 2010 although in the latter part of 2010, basis spreads on our pipeline systems improved. Under current market conditions, marketing our available capacity and renewing expiring contracts have become difficult. Our ability to renew some of our expiring contracts at attractive rates, and our revenues from interruptible and short-term firm transportation services, have been negatively impacted by these market conditions. Capacity that we have available on a short-term basis has decreased as long-term capacity commitments on our recently completed pipeline expansion projects have increased in accordance with the contracts supporting those projects.However, some of our capacity will continue to be available for sale on a short-term firm or interruptible basis and each year a portion of our existing contracts expire. The revenues we will be able to earn from that available capacity and from renewals of expiring contracts will be heavily dependent upon basis spreads. It is not possible to accurately predict future basis spreads. Credit risk: Our credit exposure generally relates to receivables for services provided, as well as volumes owed by customers for imbalances or gas lent by us to them, generally under PAL and no-notice services. Natural gas price volatility can materially increase credit risk related to gas loaned to customers. If any significant customer of ours should have credit or financial problems resulting in a delay or failure to repay the gas they owe to us, this could have a material adverse effect on our business, financial condition, results of operations or cash flows. As of December 31, 2010, the amount of gas loaned out by our subsidiaries or owed to our subsidiaries due to gas imbalances was approximately 13.0 trillion British thermal units (TBtu). Assuming an average market price during December 2010 of $4.21 per million British thermal units (MMBtu), the market value of that gas was approximately $54.7 million. As of December 31, 2009, the amount of gas loaned out by our subsidiaries or owed to our subsidiaries due to gas imbalances was approximately 14.9 TBtu. Assuming an average market price during December 2009 of $5.36 per MMBtu, the market value of this gas at December 31, 2009, would have been approximately $79.9 million. Although nearly all of our customers pay for our services on a timely basis, we actively monitor the credit exposure to our customers. We include in our ongoing assessments amounts due pursuant to services we render plus the value of any gas we have lent to a customer through no-notice or PAL services and the value of gas due to us under a transportation imbalance. Our pipeline tariffs contain language that allow us to require a customer that does not meet certain credit criteria to provide cash collateral, post a letter of credit or provide a guarantee from a credit-worthy entity in an amount equaling up to three months of capacity reservation charges. For certain agreements, we have included contractual provisions that require additional credit support should the credit ratings of those customers fall below investment grade. 34 Item 8.Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Boardwalk GP, LLC and the Partners of Boardwalk Pipeline Partners, LP We have audited the accompanying consolidated balance sheets of Boardwalk Pipeline Partners, LP and subsidiaries (the “Partnership”) as of December 31, 2010 and 2009, and the related consolidated statements of income, changes in partners’ capital, comprehensive income, and cash flows for each of the three years in the period ended December 31, 2010. Our audits also included the financial statement schedule listed in the Index at Item 15. These financial statements and financial statement schedule are the responsibility of the Partnership's management. Our responsibility is to express an opinion on the financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Boardwalk Pipeline Partners, LP and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, such financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Partnership's internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated February 18, 2011, expressed an unqualified opinion on the Partnership's internal control over financial reporting. /s/ Deloitte & Touche LLP Houston, Texas February 18, 2011 35 PART I – FINANCIAL INFORMATION Item 1.Financial Statements BOARDWALK PIPELINE PARTNERS, LP CONSOLIDATED BALANCE SHEETS (Millions) December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Gas transportation receivables Costs recoverable from customers Gas stored underground Prepayments Other current assets Total current assets Property, Plant and Equipment: Natural gas transmission and other plant Construction work in progress Property, plant and equipment, gross Less—accumulated depreciation and amortization Property, plant and equipment, net Other Assets: Goodwill Gas stored underground Costs recoverable from customers Other Total other assets Total Assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 36 BOARDWALK PIPELINE PARTNERS, LP CONSOLIDATED BALANCE SHEETS (Millions) December 31, LIABILITIES AND PARTNERS’ CAPITAL Current Liabilities: Payables: Trade $ $ Affiliates Other Gas Payables: Transportation Storage - Accrued taxes, other Accrued interest Accrued payroll and employee benefits Construction retainage Deferred income Other current liabilities Total current liabilities Long–term debt Long–term debt – affiliate Total long-term debt Other Liabilities and Deferred Credits: Pension liability Asset retirement obligation Provision for other asset retirement Payable to affiliate Other Total other liabilities and deferred credits Commitments and Contingencies Partners’ Capital: Common units – 169.7 million units issued and outstanding as of December 31, 2010, and December 31, 2009 Class B units – 22.9 million units issued and outstanding as of December 31, 2010, and December 31, 2009 General partner Accumulated other comprehensive loss ) ) Total partners’ capital Total Liabilities and Partners’ Capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 37 BOARDWALK PIPELINE PARTNERS, LP CONSOLIDATED STATEMENTS OF INCOME (Millions, except per unit amounts) For the Year Ended December 31, Operating Revenues: Gas transportation $ $ $ Parking and lending Gas storage Other Total operating revenues Operating Costs and Expenses: Fuel and gas transportation Operation and maintenance Administrative and general Depreciation and amortization Contract settlement gain - - ) Asset impairment - Net (gain) loss on disposal of operating assets ) ) Taxes other than income taxes Total operating costs and expenses Operating income Other Deductions (Income): Interest expense Interest expense – affiliates - Interest income ) ) ) Miscellaneous other income, net ) ) ) Total other deductions Income before income taxes Income taxes (benefit) Net Income $ $ $ Net Income per Unit: Basic and diluted net income per unit: Common units(1) $ $ $ Class B units $ $ $ Subordinated units (1) $
